Opinion by
Ford, J.
In accordance with stipulation of counsel that the items marked “A” consist of synthetic gill nets similar in all material respects to those the subject of Abstract 63947, the claim at 22% percent under paragraph 1006, as modified by T.D. 53865, supplemented by T.D. 53877, by similitude, was sustained. The items marked “B,” stipulated to consist of synthetic cord or twine the same as those involved in said Abstract 63947, were held dutiable at 30 percent under paragraph 1004(b), as modified by T.D. 51802, by similitude.